                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER M. MCGRAW,                    :   CIVIL ACTION NO. 1:18-CV-1824
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
JOHN DOES and JANE DOES 1-10,             :
and DAUPHIN COUNTY,                       :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 4th day of April, 2019, upon consideration of plaintiff’s

motion (Doc. 17) to compel discovery, and it appearing that the motion was filed in

contravention of the court’s case management order, (Doc. 12 ¶ 5(b)), it is hereby

ORDERED that:

      1.     The motion (Doc. 17) to compel discovery is DENIED without
             prejudice.

      2.     The parties shall contact the court in order to schedule a telephonic
             conference in this matter consistent with the court’s case management
             order.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
